DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Stephen Nipper on 08/18/2022.
IN THE CLAIMS
3. (Currently Amended) The cable duct assembly of claim 1: wherein the first arms and the second arms are arranged in a pattern of alternating positions along a length of the first sidewall stem; 10wherein the first arms further comprise a rounded inner lobe portion; wherein the first rounded outer lobe portion comprises a first radius and the rounded inner lobe portion comprises a second radius; wherein the first radius is greater than the second radius; and wherein at least one of the first lobe mechanisms further comprises a detent step 15defined intermediate the first rounded outer lobe portion and the rounded inner lobe portion, the detent step preventing over-rotation of the cover plate relative to the first arms beyond an angular limit.
21. (Currently Amended) A cable duct assembly defining a passageway for retaining an elongated cable, the cable duct assembly comprising: a cover plate, the cover plate defining a first saddle socket spaced apart from and generally parallel to a second saddle socket; 5a base plate arranged opposite the cover plate, the base plate defining a first sidewall connector; a first sidewall, the first sidewall connecting and between the base plate and the cover plate, the first sidewall comprising: a first sidewall stem, the first sidewall stem received into the first sidewall 10connector; a plurality of first arms extending from the first sidewall stem to first arm ends, the first arms further comprising a rounded inner lobe portion, the rounded inner lobe portion comprising a second radius, the first arm ends comprising first lobe mechanisms, the first lobe mechanisms comprising first rounded outer lobe 15portions rotatably engaging the first saddle socket and releasably securing the cover plate to the first sidewall, the first rounded outer lobe portion comprising a first radius, the first radius greater than the second radius, at least one of the first lobe mechanisms further comprising a detent step defined intermediate the first rounded outer lobe portion and the rounded inner lobe portion, the detent 20step preventing over-rotation of the cover plate relative to the first arms beyond an angular limit; a plurality of second arms extending from the first sidewall stem to second arm ends, the second arm ends comprising first rotation limiters, the first rotation limiters comprising first catch portions engaging the first saddle socket 25and limiting rotation of the first saddle socket relative to the first rotation Page 14 of 21Application No.: 16/827,283Docket No. P100922US limiters ,the first rotation limiters further comprising: a front jaw; a rear jaw; and a recess defined between the front jaw and the rear jaw ; and a second sidewall, the second sidewall connecting and between the base plate and the cover plate.
22. (Currently Amended) A cable duct assembly defining a passageway for retaining an elongated cable, the cable duct assembly comprising: a cover plate, the cover plate defining a first saddle socket spaced apart from and generally parallel to a second saddle socket; 5a base plate arranged opposite the cover plate, the base plate defining a first sidewall connector; a first sidewall, the first sidewall connecting and between the base plate and the cover plate, the first sidewall comprising: a first sidewall stem, the first sidewall stem received into the first sidewall 10connector; a plurality of first arms extending from the first sidewall stem to first arm ends, the first arm ends comprising first lobe mechanisms, the first lobe mechanisms comprising first rounded outer lobe portions rotatably engaging the first saddle socket and releasably securing the cover plate to the first sidewall, the first arms having inward sides extending into the passageway; 15a plurality of second arms extending from the first sidewall stem to second arm ends, the second arm ends comprising first rotation limiters, the first rotation limiters comprising first catch portions engaging the first saddle socket and limiting rotation of the first saddle socket relative to the first rotation limiters, the second arms further comprising deflector portions extending into 20the passageway farther than the inwards sides of the first arms extend, wherein when the cable duct assembly is mounted in a horizontal orientation, the deflector portions configured to receive a load from the elongated cable and transfer the load to the cover plate; and a second sidewall, the second sidewall connecting and between the base plate and the cover plate.

 
Allowable Subject Matter
	Claims 1-22 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-12, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" the first rotation limiters further comprising: a front jaw; a rear jaw; and Page 2 of 21Application No.: 16/827,283Docket No. P100922US a recess defined between the front jaw and the rear jaw " in combination with the remaining limitations of the claim 1. 
Regarding claims 13-18 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" the first rotation limiters further comprising: a front jaw; a rear jaw; and Page 2 of 21Application No.: 16/827,283Docket No. P100922US a recess defined between the front jaw and the rear jaw " in combination with the remaining limitations of the claim 13. 
Regarding claims 19-20 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" the first rotation limiters further comprising: a front jaw; a rear jaw; and Page 2 of 21Application No.: 16/827,283Docket No. P100922US a recess defined between the front jaw and the rear jaw " in combination with the remaining limitations of the claim 19. 
Regarding claims 21 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" the first rotation limiters further comprising: a front jaw; a rear jaw; and Page 2 of 21Application No.: 16/827,283Docket No. P100922US a recess defined between the front jaw and the rear jaw " in combination with the remaining limitations of the claim 21. 

Regarding claims 22, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" the second arms further comprising deflector portions extending into 20the passageway farther than the inwards sides of the first arms extend, wherein when the cable duct assembly is mounted in a horizontal orientation, the deflector portions configured to receive a load from the elongated cable and transfer the load to the cover plate; " in combination with the remaining limitations of the claim 22. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Larsen (US 2015/0214703 A1) Federspiel et al. (US 2003/0089515 A1) and Hoffman (US 6198043 B1).
Larsen discloses a cable management system.
Federspiel discloses a channel raceway.
Hoffman discloses a clamp for a cable duct.

None of the references, alone or in combination, teach all of the limitations for theclaims including:  " the first rotation limiters further comprising: a front jaw; a rear jaw; and Page 2 of 21Application No.: 16/827,283Docket No. P100922US a recess defined between the front jaw and the rear jaw " in combination with the remaining limitations of the claim 1.
None of the references, alone or in combination, teach all of the limitations for theclaims including:  " the first rotation limiters further comprising: a front jaw; a rear jaw; and Page 2 of 21Application No.: 16/827,283Docket No. P100922US a recess defined between the front jaw and the rear jaw " in combination with the remaining limitations of the claim 13.
None of the references, alone or in combination, teach all of the limitations for theclaims including:  " the first rotation limiters further comprising: a front jaw; a rear jaw; and Page 2 of 21Application No.: 16/827,283Docket No. P100922US a recess defined between the front jaw and the rear jaw " in combination with the remaining limitations of the claim 19.
None of the references, alone or in combination, teach all of the limitations for theclaims including:  " the first rotation limiters further comprising: a front jaw; a rear jaw; and Page 2 of 21Application No.: 16/827,283Docket No. P100922US a recess defined between the front jaw and the rear jaw " in combination with the remaining limitations of the claim 21.
None of the references, alone or in combination, teach all of the limitations for theclaims including:  " the second arms further comprising deflector portions extending into 20the passageway farther than the inwards sides of the first arms extend, wherein when the cable duct assembly is mounted in a horizontal orientation, the deflector portions configured to receive a load from the elongated cable and transfer the load to the cover plate; " in combination with the remaining limitations of the claim 22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PETE T LEE/Primary Examiner, Art Unit 2848